UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 95-7968



CORNELIUS TUCKER, JR.,

                                              Plaintiff - Appellant,

          versus

CORRECTIONAL OFFICER JOHNSON; LYNN PHILLIPS;
FRANKLIN FREEMAN; GARY DIXON; R. HONEYCUTT; J.
B. FRENCH; CAPTAIN BRANKER; SERGEANT LASSITER;
SERGEANT THOMAS; CORRECTIONAL OFFICER THISSEN;
SERGEANT MONROE; SERGEANT JACKSON; CORRECTION-
AL OFFICER ANDREWS; SERGEANT BEALE; CORREC-
TIONAL OFFICER ANDREWS; PSYCHOLOGIST CHERAN;
CORRECTIONAL OFFICER ARTIS; SERGEANT DINEHART;
CORRECTIONAL OFFICER SIGNAL; REGINA BROOKS;
MR. STAMEY; MR. BUCK; MR. LOWRY; MR. MANN;
MR. BAKER; SUPERINTENDENT LEE; MR. ROBINSON;
SERGEANT SEIBER; MR. PAGAN; MR. STRICKLAND;
MR. LONG; CAPTAIN WALKER; DOCTOR BALOCH;
CORRECTIONAL OFFICER GREEN; EDUC. DETTINGER;
DEPUTY WARDEN MCCABE,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (MISC-95-98-5-H)

Submitted:   April 15, 1996                 Decided:   April 30, 1996


Before ERVIN and MOTZ, Circuit Judges, and CHAPMAN, Senior Circuit
Judge.
Affirmed by unpublished per curiam opinion.

Cornelius Tucker, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:
     Appellant appeals from the district court's order denying

leave to file a 42 U.S.C. § 1983 (1988) complaint for failing to

comply with a pre-filing injunction. We have reviewed the record

and the district court's opinion and find no reversible error.

Accordingly, we affirm on the reasoning of the district court.

Tucker v. Johnson, No. MISC-95-98-5-H (E.D.N.C. Nov. 6, 1995). We
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2